Appeal from a judgment of the Supreme Court (Feldstein, J.), entered March 25, 2009 in Clinton County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review two determinations of the Central Office Review Committee denying his grievances.
Petitioner, while an inmate at Clinton Correctional Facility in Clinton County, filed two grievances alleging the facility’s failure to accommodate the practice of his religious faith. The grievances were denied at the facility level, and those denials were upheld on administrative appeal. Petitioner thereafter commenced this CPLR article 78 proceeding and Supreme Court dismissed the petition in a written decision. This appeal ensued.
This Court has been informed by the Attorney General that, since this appeal was taken, petitioner has been transferred to Upstate Correctional Facility in Franklin County. Inasmuch as petitioner is no longer aggrieved by the administrative actions taken at the Clinton facility which underlie this proceeding, his appeal must be dismissed as moot (see Matter of Medina v New York State Dept, of Correctional Servs., 43 AD3d 1236 [2007]). His contentions regarding the conditions at Upstate, raised for the first time on appeal, are not properly before this Court.
Cardona, P.J., Spain, Rose, Malone Jr. and McCarthy, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.